Title: Richard Peters to the Provincial Commissioners, 26 December 1756
From: Peters, Richard
To: Provincial Commissioners


Gentlemen
Sunday Morn. 10 o Clock26 Decr. 1756
The Governor commands me to acquaint you that He has received a Letter by Express from Lord Loudun which obliges him to know if the Quarters and Necessaries in Quarters for the Officers and Men demanded by Colonel Bouquet on Friday last will be actually provided and the Hospital repaired and furnished on or before the first day of January.
His Honour desires a clear and precise Answer may be given as soon as you conveniently can before Night, the Express waiting to carry it to Lord Loudun. I am Gentlemen Your most obedient humble Servant
Richard Peters
To Isaac Norris, John Mifflin, Lynford Lardner,Benjn. Franklin, Joseph Fox, John Hughes,William Masters Esquires
